                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                            ) CASE NO.: 19-27857
                                                  )
ANITA P. ALLEN,                                   ) CHAPTER 13
                                                  )
         Debtor.                                  ) JUDGE: JACQUELINE P. COX

                                  NOTICE OF MOTION

   PLEASE TAKE NOTICE that on September 13, 2021, at 9:00 a.m., I will appear
before the Honorable Judge Jacqueline P. Cox, or any judge sitting in Judge Cox’s place,
and present the attached motion of Navy Federal Credit Union to Modify the Automatic
Stay.

 This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

 To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the
meeting ID 161 273 2896. (3) Enter the passcode 778135.

 To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. (2) Enter the meeting ID 161 273 2896. (3) Enter passcode 778135.

 When prompted identify yourself by stating your full name.

 To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

 If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may call the matter regardless.

       I, the undersigned Attorney, certify that I served a copy of this notice and the
attached motion on each entity shown on the attached list at the address shown and by the
method indicated on August , 2021 at 5:00p.m.

                                                    McCalla Raymer Leibert
                                                    Pierce, LLC

                                                    Kinnera Bhoopal
                                                    ARDC# 6295897
This is an attempt to collect a debt and any information obtained will be used for that purpose.
                         NOTICE OF MOTION ADDRESSES

To Trustee:                                  by Electronic Notice through ECF
M.O. Marshall
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

To Debtor:                                   Served via U.S. Mail
Anita P. Allen
PO Box 598
Lansing, IL 60438

To Attorney:                                 by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
ANITA P. ALLEN,                                 )   NO.: 19-27857
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: JACQUELINE P. COX
                                                )


                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Navy Federal Credit Union by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered on the

property located at 17147 Burnham Ave, Lansing, Illinois 60438 be Modified stating as follows:

   1.       On October 1, 2019, the above captioned Chapter 13 was filed.

   2.       On January 6, 2020, the above captioned Chapter 13 was confirmed.

   3.       Navy Federal Credit Union services the first mortgage lien on the property located at

            17147 Burnham Ave, Lansing, Illinois 60438.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to Navy Federal Credit Union. The current post-petition payments

            are $532.17.

   5.       As of August 16, 2021, the post-petition mortgage payments are due and owing for

            April 1, 2021. The default to Navy Federal Credit Union is approximately $2,660.85

            consisting of five (5) payments in the amount of $532.17 each (April 2021-August

            2021).

   6.       Attorney’s fees and costs for this motion are due in the amount of $1,238.00.
   7.      The plan is in material default.

   8.      Navy Federal Credit Union continues to be injured each day it remains bound by the

           Automatic Stay.

   9.      Navy Federal Credit Union is not adequately protected.

   10.     The property located at 17147 Burnham Ave, Lansing, Illinois 60438 is not necessary

           for the Debtor's reorganization.

   11.     The Debtor has no equity in the property for the benefit of unsecured creditors.

   12.     No cause exists to delay the enforcement and implementation of relief and

           Bankruptcy Rule 4001(A)(3) should be waived.



         WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 17147 Burnham Ave, Lansing, Illinois 60438, be modified and that

Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave be granted to Navy Federal

Credit Union to proceed with nonbankruptcy remedies including foreclosure, and for such other

and further relief as this Honorable Court deems just.



                                                     McCalla Raymer Leibert Pierce, LLC

                                              By:
                                                     Kinnera Bhoopal
                                                     Illinois Bar No. 6295897
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
